MEMORANDUM **
Glafiro Gonzalez appeals from his jury-trial conviction and 300-month sentence for aiding and abetting, conspiracy and distribution of methamphetamine, in violation of 21 U.S.C. §§ 2, 846 and 841(a)(1), respectively. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Gonzalez’s counsel has filed a brief stating that he finds no meritorious issues for review, along with a motion to withdraw as counsel of record. Appellant has filed a pro se supplemental brief.
Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.